Citation Nr: 1512845	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989 and from January 1994 to July 1994 with additional National Guard service from July 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been returned to the RO in San Juan, the Commonwealth of Puerto Rico.

In an August 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board observes that the record shows that the Veteran has been variously diagnosed with mental health disorders; therefore the issue has been recharacterized as reflected on the title page.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that following his discharge from his first period of active duty service in June 1989, he began receiving treatment at a mental health clinic in February 1990 and was diagnosed with depressive neurosis.  He said that during his subsequent period of active duty service, his condition worsened and he continued to receive treatment for the next six years.  He said that he currently receives mental health treatment.  See May 2009 Veteran's Statement.

Although the Veteran asserts that he first received mental health treatment in 1990 following his first period of active duty service, private treatment records reflect that the Veteran had received mental health treatment from March 1982 to April 1988.  He was diagnosed with schizophrenia paranoid type.  See March 1982 psychiatric evaluation and March 1990 statement of Dr. Barreras.  His January 1989 enlistment examination did not note any mental health conditions.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014).

The Veteran was not afforded a VA examination to determine whether the Veteran had a preexisting acquired psychiatric disorder, and if so, whether such disorder was aggravated by his active duty service.  As the evidence shows that the Veteran had a preexisting mental health diagnosis, and the Veteran contends that his mental health problems worsened during his active duty service, the Board finds that, on remand, a VA examination is required to determine the nature and etiology of any acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records for his acquired psychiatric disorder that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of any acquired psychiatric disorder.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.  

After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Does the Veteran have a current acquired psychiatric disorder?  If so, please identify such disorder(s).

b.  For each diagnosis, did the Veteran's acquired psychiatric disorder(s) clearly and unmistakably (i.e., medically undebatable) exist prior to the Veteran's active duty service?

c.  If it is found that the Veteran's current acquired psychiatric disorder(s) did clearly and unmistakably preexist his active duty service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

d.  Or, is it at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder(s) had its onset, was aggravated by or related in any way to the Veteran's active duty service?

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report. 

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




